Order entered October 25, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01131-CR

                                CALVIN JOSEPH, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-82925-2015

                                           ORDER
       On August 30, 2017, appellant’s notice of appeal was filed in the trial court. When the
notice was filed with this Court, we sent the parties a letter questioning our jurisdiction.
Specifically, we noted that the trial court’s judgment was dated October 7, 2016, and appellant’s
notice of appeal was filed over ten months later. We directed appellant to file a letter brief,
informing the Court how we had jurisdiction. On October 24, 2017, appellate counsel filed a
motion asking for an extension of time in which to file the jurisdictional brief. In the motion,
counsel states she needs the reporter’s record from the July 2016 plea hearing and the October
2016 sentencing; she does not, however, explain how the reporter’s record from either will
render appellant’s notice timely. See TEX. R. APP. P. 26.2(a). We DENY appellant’s request.




                                                     /s/   ADA BROWN
                                                           JUSTICE